699 S.E.2d 880 (2010)
E.I. DUPONT DE NEMOURS & COMPANY
v.
WATERS et al.
No. A09A0339.
Court of Appeals of Georgia.
August 13, 2010.
Ellis, Painter, Ratterree & Adams, Paul W. Painter Jr., Sarah B. Akins, Savannah, for appellant.
Osteen & Osteen, Christopher J. Osteen, Stephen A. Sael, Jeffery L. Arnold, Richard H. Middleton Jr., Savannah, H. Craig Stafford, Alvin G. Wells Jr., Hinesville, for appellees.
McMURRAY, Senior Appellate Judge.
In E.I. DuPont de Nemours & Co. v. Waters, 287 Ga. 235, 695 S.E.2d 265 (2010), the Supreme Court of Georgia affirmed in part and reversed in part our prior decision in this case. See E.I. Dupont de Nemours & Co. v. Waters, 298 Ga.App. 843, 681 S.E.2d 651 (2009). Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, the judgment of the trial court is reversed, and the case is remanded to the trial court for further proceedings.
Judgment reversed and case remanded.
SMITH, P.J., and PHIPPS, P.J., concur.